Citation Nr: 0831465	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a shoulder 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1992.  He also had an unverified period of service 
in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claims.  

The veteran presented testimony before a Decision Review 
Office (DRO) at the RO in October 2005.  A transcript of the 
hearing is of record.  

The veteran's claims were remanded by the Board in June 2006 
for additional development.  All required development has 
been completed and the veteran's claims are properly before 
the Board at this time.

The issues of entitlement to service connection for a skin 
disability, a neck disability, and a shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not exhibit hearing loss in either ear per 
VA standards.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he has hearing loss as a result of 
active service.  He asserts that he exhibits hearing loss in 
the middle range frequencies, which was caused by years of 
working in noisy environments, to include an electronics shop 
at Camp Lejeune, and by being exposed to noises at the rifle 
and pistol ranges, during field exercises, and on board ship.  
The veteran contends that he did not go on sick call as often 
as he could have during service and acknowledges that he did 
not seek medical treatment following his discharge due to 
circumstances involving health insurance.  See February 2003 
VA Form 21-526; July 2003 notice of disagreement (NOD); May 
2004 VA Form 9 with attachments; October 2005 hearing 
transcript.  

The Board notes that the lay evidence provided by the veteran 
regarding his decrease in hearing acuity is considered 
competent.  See 38 C.F.R. § 3.159(a)(2) (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is 
acceptable to prove the occurrence of symptomatology when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).

The veteran's service treatment records reveal that he 
exhibited a decrease in hearing acuity in his left ear during 
service.  See undated reference audiogram (left ear 75 db at 
4000 Hz).  The other audiograms of record, however, do not 
reveal hearing loss that meets VA standards in either ear.  
See e g., May 1986 and July 1991 hearing conservation data 
reports.  

Prior to his discharge from service, the veteran denied 
hearing loss.  Audiological evaluation did not result in 
hearing loss per VA standards and clinical evaluation of the 
veteran's ears and drums was normal.  See September 1991 
reports of medical examination and history.  

At the time of his discharge from service, the veteran 
reported hearing loss.  He indicated that his hearing did not 
appear to be sharp and that his ears felt partially blocked 
at times.  The examining physician noted that hearing loss 
was subjective.  Clinical evaluation of the veteran's ears 
and drums was normal and an audiometric evaluation did not 
reveal hearing loss per VA standards.  See September 1992 
reports of medical examination and history.  

The Board notes that during a May 1993 re-enlistment 
examination, the veteran denied hearing loss.  See report of 
medical history.  In October 1997, however, the veteran 
underwent a ground physical and again reported hearing loss.  
Clinical evaluation of the veteran's ears and drums was 
normal at that time and the veteran did not exhibit hearing 
loss per VA standards.  See reports of medical examination 
and history.  

The post-service medical evidence of record is devoid of 
reference to treatment for hearing loss, though the veteran 
did complain about his hearing in July 1999.  See record from 
Dr. C.A. Love.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in April 2007, at which time his claims 
folder was reviewed.  The veteran reported that the onset of 
his hearing loss began in the late 1980s and had gotten worse 
over the years.  He reported a history of excessive noise 
exposure during service when he was a radio technician and 
also while on the rifle range.  He also indicated working in 
the electric shop and being around noisy equipment for 12 
years.  The veteran reported wearing hearing protection while 
on the range, but not while in the shop.  Outside the 
military, he was also exposed to some excessive noise at 
work, but wore hearing protection during that time.  

On the authorized Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
15
LEFT
5
15
5
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  

The VA examiner indicated that all the hearing tests 
performed from the time the veteran entered service in 1981 
through 1992 indicated hearing essentially within normal 
limits in both ears.  Therefore, the veteran's hearing loss 
was not a result of noise exposure while in service since his 
hearing was essentially normal upon discharge and there was 
no evidence of hearing loss within one year of discharge.  
The examiner noted, in conclusion, that the veteran had 
normal hearing in the right ear and mild sensorineural 
hearing loss at 4000 Hz in the left ear.  

The evidence of record does not support the veteran's claim 
for service connection for hearing loss.  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  As the veteran does not exhibit hearing 
loss in either ear that meets VA standards, service 
connection is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.385.  
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the June 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See April 2003 letter.  Accordingly, the duty to 
notify has been fulfilled concerning the claim for service 
connection for hearing loss.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See June 2006 
letter.  The claim was readjudicated in a January 2008 
supplemental statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service and private treatment records have 
been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.
ORDER

Service connection for hearing loss is denied.  


REMAND

The claim of service connection for a skin condition was 
denied based on a medical finding that the veteran did not 
have an active skin disease (See 2007 VA examination).  The 
Board observes that a review of the service medical records 
reveal extensive treatment for skin problems from 1981 to 
1991, which were diagnosed as athlete's foot, athlete's foot 
fungus, tinea cruris, fungal infection, tinea corporis, and 
tinea pedis.  Postservice medical records also show 
significant treatment for various skin problems.  Given the 
extensive history of skin problems during and after service, 
the veteran should be scheduled for another VA skin 
examination, to include an opinion.  The etiology opinion 
should take into consideration the veteran's active and 
inactive stages of his skin disability when addressing 
whether the veteran has a chronic skin disorder which is 
related to service.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).

Pertaining to the claim of service connection for a right 
shoulder disability, a 2007 VA examiner related that x-ray 
findings of the veteran's right shoulder revealed mild 
osteoarthritis changes.  He appears to relate the veteran's 
right shoulder pain to the arthritis.  He concludes that the 
veteran's right shoulder pain was not related to service.  In 
support of his opinion, he stated the service medical record 
did not show that the veteran suffered a right shoulder 
injury or that he reported any right shoulder pain.  The 
Board, however, observes that the service medical records in 
1991 do show that the veteran complained of shoulder pain and 
numbness.  The diagnosis was trapezium stain.  In March 1991, 
the veteran reported that his shoulder no longer hurt or woke 
him, but that it was still numb.  Postservice medical records 
show that in 1997, a diagnosis of shoulder strain was made; 
however, May 1997 x-ray studies were normal.  X-ray studies 
in 2007, however, shows mild osteoarthritis changes.  (See 
May 2007 VAX).  Given the facts of this case, the Board finds 
that the 2007 VA examiner's opinion is inadequate, as he 
failed to take into consideration the veteran's complete 
history.  As such, another opinion is needed.

With respect to the claim of service connection for a neck 
disorder, the Board finds that the current VA examination and 
opinion is not adequate.  The VA examiner in 2007 found that 
the veteran did not have a current neck disability.  It 
appears that this finding was made in the absence of x-ray 
studies and did not take into consideration May 1997 x-ray 
findings of C5-C6 narrowing and a postservice diagnosis of 
cervical disc with neuritis.  In light of the foregoing, the 
veteran should be scheduled for another VA examination, to 
include an opinion which takes into consideration the 
veteran's complete medical history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the plain films of the right 
shoulder referenced during the May 2007 
VA examination and associate them with 
the claims folder.  

2.  Schedule the veteran for a VA skin 
examination.  To the extent possible, the 
examination should be scheduled during an 
active phase of the veteran's skin 
condition to give the best indication of 
the symptomatology.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
disorders of the skin.  

For each skin disorder found, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability had its onset during 
active service or is related to any in-
service disease or injury.

If the veteran is not found to have a 
skin disorder in an active stage, the 
examiner should review the service 
medical records and postservice medical 
records and then give an opinion as to 
whether the veteran has a chronic skin 
disability.  If it is determined that the 
veteran has a chronic skin disability 
which has periods of active and inactive 
stages, the physician should identify 
such disability.  He/she should then 
state whether it is related to the skin 
complaints in service.

A rationale for any opinion expressed 
should be provided.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  X-
rays of the veteran's neck should be 
taken and all necessary tests should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
disorders of the shoulder and neck.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current shoulder and/or 
neck disorder had its onset during active 
service or is related to any in-service 
disease or injury or complaint in 
service.

A rationale for all etiology opinions 
expressed should be provided.  
Specifically, the examiner should address 
the significance of the 1991 shoulder 
complaints in service and with respect to 
the neck, the examiner should address the 
neck complaints in service and the May 
1997 x-ray studies showing C5-C6 
narrowing and the post service diagnosis 
of cervical disc with neuritis.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


